DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 8, with respect to the 101 rejection of claim 1 and 7 (and subsequent dependent claims) and amendments have been considered and are persuasive.  The 101 rejection of claims 1-14 have been withdrawn in view of the amendments.
Applicant’s arguments, see pgs. 9-11, with respect to the rejections of claims 1 and 7 and their respective dependent claims under 102(a)(1) and (a)(2) by Satake et al. (US 2015/0374228) have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.
Claim Objections
Claim 1 is objected to because of the following informality:  The first use of ‘OCT’ in the claim is not defined. Applicant is encouraged to define the acronym at its first occurrence.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites that “the plurality of pieces of angiographic image data includes a data group.” However, it is unclear what the nature of the data is. Further, it is not clear whether applicant intends the “data group” to be different from the “plurality of OCT images” that “form the plurality of pieces of angiographic image data” recited in parent claim 1 and if so, how they are distinguished.  For these reasons, claim 12 is indefinite. Examiner is interpreting “a data group acquired on a plurality of different days” as “pluralities of OCT images acquired on a plurality of different days.” 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kano et al. (2018/0064336). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
In regard to claim 1, Kano discloses an ophthalmic apparatus (“ophthalmic analysis apparatus”) comprising: a data acquisition device including an OCT scanner (“the OCT device 10 is mainly provided with, for example, an OCT optical system 100” [00169] in Fig. 2) that acquires angiographic image data by applying OCT angiography to a fundus of a subject’s eye: “MC image data may be image data in which a blood vessel region is imaged based on the OCT data, and in this case, may be image data in which the blood vessel region is represented by the luminance values. The MC image data of the subject's eye may be, for example, MC image data of a fundus, or may be MC image data of an anterior eye part” ([0036]). The MC data corresponds to angiographic image data as acquisition of OCT data includes blood vessel region of the fundus or other structure of the eye (see first and second MC image data in Fig. 7). Kano further teaches a storage (“storage 74” in Fig. 1) that stores a plurality of pieces of the angiographic image data acquired by the data acquisition device (“the storage unit may store at least the two MC image data items acquired at mutually different times” [0043] where a plurality, under its broadest reasonable interpretation, includes a number greater than one), each piece of angiographic image data having been acquired by applying OCT angiography to the fundus of the subject’s eye a plurality of times (“CPU 71 acquires the plurality of OCT data items at different timings in each the scan line, and stores the OCT data to the storage unit 74” [0180] and Fig. 3B). In other words, multiple OCT scans are acquired and applied to the fundus to produce multiple angiograms – or angiographic image data – to produce a plurality of pieces of angiographic image data. 
difference processor that generates difference data between a first angiographic image data generated from a first piece of angiographic image data in the plurality of pieces of angiographic image data and a second angiographic image data generated from a second piece of angiographic image data in the plurality of pieces of angiographic image data both read out from the storage (“the analysis processing unit may generate, for example, difference image data between the first MC image data and the second MC image data” [0053] and Fig. 7). Kano further teaches that the first angiographic image data is formed by analyzing temporal differences between a first plurality of OCT images each including first three-dimensional information of the fundus of the subject’s eye and each included in the first piece of angiographic image data, and the second angiographic image data being formed by analyzing temporal differences between a second plurality of OCT images each including second three-dimensional information of the fundus of the subject’s eye and each included in the second piece of angiographic image data: First, addressing the plurality of OCT images, “the CPU 71 may acquire the motion contrast data based on the OCT data,” wherein “the CPU 71 acquires at least two OCT data of the subject's eye in relation to a same position at different timings” such that “in each the scan line, the CPU 71 performs the B scan in multiple times at different timings, and respectively acquires a plurality of the OCT data items at different timings” ([0179]). This acquisition of a plurality of OCT data applies to both the first and second angiographic image formation. Second, addressing the temporal differences within a plurality of OCT images, “as a calculating method of the OCT data for acquiring the motion contrast,...a method of calculating an intensity difference or an amplitude difference of complex OCT data, a method of calculating dispersion of intensity or amplitude or standard deviation of the complex OCT data (Speckle variance), a method of calculating a phase difference or dispersion of the complex OCT data, a 
Kano further teaches wherein the generated difference data is stored in the storage and used to represent a change in a structure of the subject’s eye between a time of acquisition of the first angiographic image data and a  time of acquisition of the second angiographic image data: “The analysis processing unit may output, for example, the generated OCT blood vessel change data, and may store the data in the storage unit” ([0047]), wherein the “generated OCT blood vessel change” corresponds to the generated difference data. This is determined based on [0045], where it is disclosed that “the OCT blood vessel change data may be generated based on B scan MC image data acquired at mutually different times, may be generated based on the three-dimensional MC image data acquired at mutually different times, and may be generated based on the front MC image data acquired at mutually different times” ([0045]). The functions of the apparatus of claim 1 correspond to the method of claim 7, and are thus anticipated by Kano by the same evidence as cited above.
Regarding claim 2, Kano further teaches a registration processor that performs registration between the first angiographic image data and the second angiographic image data, wherein the difference processor generates the difference data from the first angiographic image data and the second angiographic image data to which the registration has applied: “In a case in registration processor since the disclosed description thereof associates specific layers of a blood vessel region between the first and second MC image data to perform the difference generation, encompassed by the claim language of performing registration. Claim 7 of Kano also recites “wherein a segmentation result with respect to the first OCT MC image data is applied to the second OCT MC image data, and the OCT blood vessel change data in relation to a specific layer region is obtained.”
Regarding claim 3, Kano further teaches a first information generation processor that generates blood flow change information representing a change in blood flow in the fundus based on the difference data generated by the difference processor in [0044]: “The analysis processing unit may generate, for example, the OCT blood vessel change data including the temporal change information in relation to the blood vessel region, based on the first MC image data and the second MC image data of the same subject's eye acquired at mutually different times (for example, refer to FIGS. 4 to 18).” Here the “analysis processing unit” further corresponds to the first information generation processor, wherein generating of “OCT blood vessel change data” inherently defines a change in blood flow based on the change of the vessels.
a second information generation processor that generates blood vessel diameter change information representing a change in a blood vessel diameter in the fundus based on the difference data generated by the difference processor in [0089]: “the analysis processing unit may measure a diameter of the blood vessel of the blood vessel region in each MC image data by the image process, and…may obtain the difference of luminance of each MC image data in which the luminance value is expressed as a thin line having luminance values corresponding to the diameter of the blood vessel. The difference of luminance includes the change of the diameter of the blood vessel.” Here, the “analysis processing unit” further corresponds to a second information generation processor.  
Regarding claim 5, Kano further teaches a data processor that processes the data acquired  by the acquisition device to construct a piece of angiographic image data (“a processor…causing the ophthalmic analysis apparatus to execute: acquiring first OCT MC…image data of a subject's eye and second OCT MC image data of the subject's eye using at least one OCT apparatus for ophthalmology” [0010]-[0012]; also see claim 1 and [0036]), wherein the storage stores the piece of angiographic image data constructed by the data processor as one of the plurality of pieces of angiographic image data (see claim 1 and paragraphs [0043] and [0180].
With regard to claim 8, Kano further teaches a non-transitory computer readable recording medium storing a program causing a computer to execute the ophthalmic image processing method of claim in [0014]-[0015], which encompasses the evidence as conveyed previously for claims 1 and 7.
With respect to claim 9, Kano teaches that the difference processor is configured to calculate a brightness value difference between each pixel of the first angiographic image data and a corresponding pixel of the second angiographic image data in [0053]: “the analysis brightness encompasses the subjective perception of ‘luminance’. 
Regarding claim 10, Kano further teaches at least one of a change in blood flow and a change in a blood vessel diameter is determined based on at least one of a sign of the brightness value difference and a magnitude of the brightness value difference (underlined text taught) in [0057]: “The difference image data may include a plus difference and a minus difference as the difference of the luminance values,” wherein “the temporal change in relation to increase of the blood vessel region, such as vascularization of the blood vessel region (for example, vascularization of blood vessel and blood vessel knob), extension of the blood vessel region (for example, extension of blood vessel), and expansion of the blood vessel region (for example, expansion of diameter of blood vessel or blood vessel knob), is expressed as the plus difference (for example, refer to Figs. 7 and 8).” Scenarios leading to a “minus difference” are described in [0058]. The changes to the blood vessel region, regardless of a plus or minus luminance difference, necessarily correspond to changes in blood flow between the first and second MC image data (i.e., the first and second angiographic image data). Further, the recitation of a sign of brightness values difference (e.g., plus or minus) necessitates a magnitude. Because the claim is written in alternative form, providing evidence for only one component of the list is required to make a proper rejection. 
In regard to claim 11, Kano further teaches that the difference processor is configured to generate the difference data including a plurality of difference pixels each corresponding to a brightness value difference between each pixel of the first angiographic image data and a corresponding pixel of the second angiographic image data as previously conveyed for claim 9. Kano further teaches that the difference processor is further configured to classify each difference pixel in the difference data based on at least one of a sign of the brightness value difference and a magnitude of the brightness value difference as conveyed previously for claim 9 and 10, wherein the “difference image data” is associated with the difference in pixel luminance between the first and second MC image data. 
Regarding claim 12, Kano further teaches wherein the plurality of pieces of angiographic image data includes a data group acquired on a plurality of different days: “In order to perform a follow-up, at least the two MC image data items acquired at different times may be, for example, the MC image data items relating to the same part of the same eye (for example, fundus or anterior eye), which is acquired at the same position” ([0041]). Kano further discloses a “case in which the MC image data items are acquired at mutually different times, for example, MC images may be acquired on mutually different examination dates, and accordingly for example, the temporal change information may be acquired in the long term” [0049]. The acquisition at mutually different times based on ‘long term’ temporal change information is broad enough to encompass the specific claim limitation of the plurality of pieces of angiographic image data including a data group acquired on a plurality of different days. 
With regard to claim 13, Kano further teaches an information generation processor that generates a blood flow change map image based on the generated difference data, and a display that displays the generated blood flow change map in [0130] and [0132]. First, “the analysis processing unit may overlap the OCT blood vessel change data with the MC image data which is imaged expressed by black and white, and may colorize the MC image data itself based on the information generation processor, the “OCT blood vessel change data” corresponds to the generated difference data, and the colors associated with different representations of the blood vessel change produce a blood flow change map. Second, “the analysis processing unit…may display the OCT image data, to which the temporal change information in relation to the blood vessel region is reflected, to the display unit” ([0132]). 
Regarding claim 14, Kano further teaches a control processor configured to select angiographic image data from the plurality of pieces of angiographic image data as the first angiographic image data and the second angiographic image data based on imaging date information indicating a date on which the respective angiographic image was captured: As previously conveyed in the evidence for claims 9-10, the plus or minus sign difference is determined “in a case in which the first MC image data is set as the standard image, and the second MC image data acquired before the first MC image data is set as the reference image” ([0057]) or “in a case in which the first MC image data is set as a standard image, and the second MC image data acquired later than the first MC image data is set as a reference image” ([0058]). Thus, the “the analysis processing unit” necessarily selects which of the angiographic image data is the first and second MC image data in order to determine the temporal change of the blood vessel region by sign difference. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kano in view of in view of Charles (US 2014/0094784).
Kano teaches the ophthalmic apparatus of claim 1, further comprising 
an observation system (display unit 75) that provides an observation image of the fundus to a user (“the display unit 75 displays, for example,…the motion contrast data” [0167] wherein “the MC image data of the subject's eye may be, for example, MC image data of a fundus” [0036]) and a display controller that displays a difference image constructed from the difference data generated by the difference processor on a display device: “The analysis processing unit may generate the OCT blood vessel increase-and-decrease data using the determined result, and display the data on the display unit” ([0082]), wherein the “analysis processing unit further corresponds to the display controller. 
However, Kano does not teach an irradiation system that irradiates the fundus with treatment laser light and the display controller that displays an irradiation target position image indicating an irradiation target position of the treatment laser light, wherein the irradiation target position image and the difference image are provided together with the observation image to the user.
Charles teaches an ophthalmic photocoagulation method and apparatus, which falls into the same field of ophthalmic imaging and treatment devices and methods as the instant application. Charles discloses a “therapeutic light source 26” (Fig. 1) for “visible laser light treatment”  in [0003], and the display controller component in [0022]: A graphical user interface (GUI) 54 “can comprise several separate components, including a keypad or keyboard for entering commands, a touch sensitive screen for viewing system options and entering system treatment laser light irradiation target positions. In the description of the method of Fig. 4 in [0027], the “sources of the pre-treatment image” and the “data forming the pre-treatment image” are disclosed. The nature of the determination of the irradiation target position (i.e., ‘treatment zone’) via a processor ([0028]), as well as the overlay relationship between pre-treatment image and irradiation target position and associated storage ([0031]-[0032]) are further defined by Charles.
It would have been obvious by one of ordinary skill in the art at the time of filing to modify Kano with the teachings of Charles to incorporate an irradiation mechanism in the optical system 100 of Kano, as well as enable the monitor 75 to display the irradiation target position and difference data together. Combining imaging and irradiation in the same system for planning and treating ocular tissue enables a physician using a treatment template “to precisely define exactly where treatment spots or patterns will be applied, and at what dosages, by careful analysis of the pre-treatment image” (Charles [0031]), and to avoid the need for conventional manual identification and potential mismatch between previously identified targets (Charles [0026]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura et al. (US 2018/0242845) teach a blood flow measurement device that generates blood flow information based on data collected by repeatedly scanning an eye fundus using OCT.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REMY C COOPER/Examiner, Art Unit 3793            

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793